        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 1 of 24



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


Robert S. JOHNSTON III and the
LIBERTARIAN PARTY OF MARYLAND

      Plaintiffs,

v.                                                Case No. 1:18-cv-03988-CCB

Linda H. LAMONE, in Her Official
Capacity as Administrator of the
Maryland State Board of Elections

      Defendant.



                           PLAINTIFFS’ OPPOSITION TO
                              MOTION TO DISMISS




                                           Mark A. Grannis (Bar No. 19552)
                                           Mark D. Davis (Bar No. 19543)
                                           HARRIS, WILTSHIRE & GRANNIS LLP
                                           1919 M Street, N.W., 8th Floor
                                           Washington, D.C. 20036
                                           Telephone: 202-730-1300
                                           mgrannis@hwglaw.com
                                           mdavis@hwglaw.com

March 11, 2019                             Counsel for Plaintiffs




                                       1
            Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 2 of 24



                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 3

STANDARD OF REVIEW ............................................................................................................ 5

ARGUMENT .................................................................................................................................. 6

I.        The Complaint Adequately Alleges an Unconstitutional Burden on the Plaintiffs’
          Rights Under the First and Fourteenth Amendments. .........................................................6

          A.         The Complaint Adequately Alleges Both the Burden on the Plaintiffs’
                     Constitutional Rights and the Absence of Any Sufficiently Weighty State
                     Interest to Justify the Burden. ..................................................................................8

          B.         The “Plausibility” Requirement of Iqbal Does Not Authorize a Quickie
                     Summary Judgment Motion Before Answer or Discovery....................................13

II.       The Plaintiffs’ Claims Regarding Maryland’s “Name Standard” for Signature
          Validation Are Ripe for Adjudication................................................................................19

CONCLUSION ............................................................................................................................. 22




                                                                     2
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 3 of 24



                                        INTRODUCTION

       The defendant’s motion to dismiss attempts to twist Rule 12(b)(6) into a “quick and

dirty” summary judgment procedure. The defendant does not dispute that the causes of action

alleged in the complaint exist, nor does she argue that the plaintiff has failed to allege any

required element of either cause of action. Rather, she asks the Court to make a factual

determination before discovery has even begun—namely to weigh the burdens imposed on the

plaintiffs against their benefit to the State. But of course, the level of burden imposed on the

plaintiff and whether those burdens further a legitimate state interest are highly disputed and will

be the subject of discovery.

       Such a fact-intensive inquiry is completely misplaced at this stage. With apologies for

beginning in so elementary a fashion, we quote from the introduction to a leading commentary

on the rule:

       Rule 12(b)(6) motions test whether the pleaders accomplished what they were
       obligated to do under the federal pleading rules (Rules 8 and 9). A claim will fail
       this inspection if it asserts a legal theory that is not cognizable as a matter of law
       or if the factual tale it alleges is ruled to be implausible.

Steven Baicker-McKee, et al., Federal Civil Rules Handbook 458 (26th ed. 2019). The

obligation of the pleader at this point is not to win the whole case by establishing the predicate

facts, or even to forecast the evidence that will emerge from the discovery process, but only to

submit a short and plain statement of some legally cognizable claim so that the case can proceed

with the full awareness of all parties and the court about precisely which issues are to be

contested.

       The Office of the Attorney General knows this, which is what makes the defendant’s

motion so disappointing. In this case, the complaint is very specific and the defendant has

already contested the specific factual allegations underlying Count One in the context of our

                                                  3
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 4 of 24



motion for preliminary injunctive relief. Tellingly, the defendant did not argue there that she

could win even if all our facts were true—the quintessential element of any meritorious 12(b)(6)

motion. Instead, as the Court may remember, the defendant submitted documentary evidence

and proffered a witness in order to contest the facts alleged. That, we submit, was an honest

response, albeit one with which we disagreed. To claim now that there is no need to answer our

factual allegations because they fail to state a claim for relief is at best unconvincing in light of

that history.

        The contradiction at the heart of the defendant’s motion becomes all the more jarring as

the defendant spends page after page arguing that this Court and the Fourth Circuit have

previously rejected arguments like ours on the merits. We like some precedents more than

others, of course, but wherever an argument even remotely like ours has lost, it has lost on the

merits. Most notably, the defendant’s two favorite cases were both decided after the parties

submitted joint stipulations of fact and motions for summary judgment. Mathers v. Morris, 515

F. Supp. 931, 932 (D. Md.), aff’d, 649 F.2d 280 (4th Cir.), aff’d, 454 U.S. 934 (1981);

McLaughlin v. N.C. Bd. of Elections, 65 F.3d 1215, 1220 (4th Cir. 1995). Pisano v. Strach, 743

F.3d 927, 931 (4th Cir. 2014), was also decided on summary judgment, not on a motion to

dismiss. We need hardly say that we do not agree that our case is just like Mathers or

McLaughlin or Pisano or any other case cited by the defendant; we think it much more like the

Supreme Court’s decisions in Bullock v. Carter, 405 U.S. 134 (1972); Lubin v. Panish, 415 U.S.

709 (1974); Illinois v. Socialist Workers Party, 440 U.S. 173 (1979); and Norman v. Reed, 502

U.S. 279 (1992). But regardless of which precedents the Court ultimately finds more instructive,

there is no question that our allegations do state a legally cognizable claim for relief, one that has

in fact been recognized many times in many courts over the past fifty years.



                                                   4
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 5 of 24



       This unmeritorious motion to dismiss is no more frivolous than many others, and sadly

some of the frivolous motions get granted from time to time. It is above our pay grade to try to

alter the incentives that lead good lawyers to file bad motions. All we ask here is for this Court

to deny this particular bad motion as quickly as possible and order the defendant to answer

within ten business days.

                                   STANDARD OF REVIEW

       This Court recently set forth the applicable standard as follows:

       When ruling on a motion under Rule 12(b)(6), the court must “accept the well-
       pled allegations of the complaint as true,” and “construe the facts and reasonable
       inferences derived therefrom in the light most favorable to the plaintiff.” Ibarra v.
       United States, 120 F.3d 472, 474 (4th Cir. 1997). “Even though the requirements
       for pleading a proper complaint are substantially aimed at assuring that the
       defendant be given adequate notice of the nature of a claim being made against
       him, they also provide criteria for defining issues for trial and for early disposition
       of inappropriate complaints.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir.
       2009). “The mere recital of elements of a cause of action, supported only by
       conclusory statements, is not sufficient to survive a motion made pursuant to Rule
       12(b)(6).” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citing
       Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).
       To survive a motion to dismiss, the factual allegations of a complaint “must be
       enough to raise a right to relief above the speculative level, ... on the assumption
       that all the allegations in the complaint are true (even if doubtful in fact)” Bell
       Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
       (2007) (internal citations and alterations omitted). “To satisfy this standard, a
       plaintiff need not ‘forecast’ evidence sufficient to prove the elements of the claim
       ... However, the complaint must allege sufficient facts to establish those
       elements.” Walters, 684 F.3d at 439 (quotations and citation omitted). “Thus,
       while a plaintiff does not need to demonstrate in a complaint that the right to
       relief is ‘probable,’ the complaint must advance the plaintiff's claim ‘across the
       line from conceivable to plausible.’ ” Id. (quoting Twombly, 550 U.S. at 570, 127
       S. Ct. 1955).

Goss v. Bank of Am., N.A., 917 F. Supp. 2d 445, 448-49 (D. Md. 2013), aff’d, 546 F. App’x 165

(4th Cir. 2013).

       “Rule 12(b)(6) ‘does not countenance … dismissals based on a judge’s disbelief of a

complaint’s factual allegations.’” Colon Health Ctrs. of Am., LLC v. Hazel, 733 F.3d 535, 545


                                                 5
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 6 of 24



(4th Cir. 2013) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). “Courts must be

careful, then, not to subject the complaint’s allegations to the familiar ‘preponderance of the

evidence’ standard.” SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 425 (4th Cir. 2015)

(citing In re Text Messaging Antitrust Litig., 630 F.3d 622, 629 (7th Cir. 2010). “Similarly,

courts must be careful not to import the summary-judgment standard into the motion-to-dismiss

stage.” Id.

                                           ARGUMENT

I.     The Complaint Adequately Alleges an Unconstitutional Burden on the Plaintiffs’
       Rights Under the First and Fourteenth Amendments.

       The plaintiffs in this case have alleged two distinct constitutional claims. Count One

concerns what we shall refer to as the “Signature Collection Requirement” of state law:

Maryland requires the plaintiffs to collect 10,000 petition signatures, ostensibly for the purpose

of demonstrating popular support for the party’s continued recognition. The plaintiffs allege that

the Signature Collection Requirement cannot constitutionally be applied to the Libertarian Party

of Maryland because it would require them to waste resources on a pointless bit of bureaucratic

busywork. Because there are already more than 22,000 Libertarians registered with the State,

and because the 10,000 signatures we would collect would almost necessarily come

overwhelmingly from non-Libertarians, the plaintiffs allege that collecting the signatures would

would tell the State nothing new, and indeed far less than it already knows. The primary and

perhaps the only effect would be to drain the Libertarian Party’s coffers. We therefore allege

that it is unconstitutional for the State to burden a small party like the Libertarians with this

requirement on the facts presented here.

       Count Two concerns what we shall refer to as the “Signature Validation Rules” under

state law. We allege—based on our own prior experience—that Maryland uses the Signature


                                                   6
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 7 of 24



Validation Rules not merely to invalidate the signatures of ineligible signers (such as people who

are not registered to vote), but also to invalidate the signatures of a significant percentage of

registered voters whom the State has actually identified—unless the signers write their names in

the way prescribed by the State. We also allege that Maryland disqualifies signatures known to

be from eligible voters as “duplicates” even when no earlier signature has been counted. We

allege that no valid state interest is served by either application of the Signature Validation

Rules, and therefore it is unconstitutional for the State to use the Signature Validation Rules to

disenfranchise people whom the State has actually identified as registered voters.

       The unifying theme is that in both cases we are challenging specific instances of feigned

ignorance by the State. With respect to the Signature Collection Requirement, the State knows

from its own records that the support for the Libertarian Party within Maryland exceeds the

10,000-voter threshold; but the State pretends not to know this, and the pretense of ignorance

imposes a severe burden upon the plaintiffs’ rights without any sufficiently weighty

countervailing public benefit. With respect to the Signature Validation Rules, the State knows

from its own records that a large percentage of the signatures it invalidates in any petition drive

belong to registered voters whom the State has actually identified; but the State pretends not to

know this, and the pretense of ignorance imposes a severe burden upon the plaintiffs’ rights

without any sufficiently weighty countervailing public benefit.

       The governing case law makes clear that a cognizable claim challenging the

constitutionality of the Signature Collection Requirement and the Signature Validation Rules

depends on two central elements—the gravity of the burden imposed on the plaintiffs’ rights, and

the speciousness of the justification offered by the defendant. In the formulation that has already

been quoted many times in this case:



                                                  7
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 8 of 24



        A court considering a challenge to a state election law must weigh “the character
        and magnitude of the asserted injury” . . . against “the precise interests put
        forward by the State as justifications for the burden imposed by its rule,” taking
        into consideration “the extent to which those interests make it necessary to burden
        the plaintiff’s rights.”

Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze, 460 U.S. 780,

789 (1983)).

        The Complaint sets forth “the character and magnitude of the asserted injury” very

clearly, and alleges with some specificity exactly why the State’s recognized interests in this area

are insufficient to justify the burdens imposed. Although the defendant has not yet answered, the

defendant has already contested the factual allegations in the context of our motion for

preliminary injunctive relief. It is already clear, therefore, that there will be conflicting evidence

about both the gravity of the burden and the speciousness of the justifications. The parties have

agreed to create a joint stipulation of fact to narrow and refine the factual disputes to facilitate

the eventual resolution of these issues on summary judgment. But that is all for another day.

Rule 12(b)(6) tests the sufficiency of the complaint only, so the fact that the plaintiffs have

plausibly alleged a significant burden on their constitutional rights that is unjustified by any

compelling or important state interest should be the end of the matter.


        A.      The Complaint Adequately Alleges Both the Burden on the Plaintiffs’
                Constitutional Rights and the Absence of Any Sufficiently Weighty State
                Interest to Justify the Burden.

        The Complaint alleges—and indeed, there can be no real dispute about it—that the

plaintiffs’ future participation in Maryland elections depends upon the continued recognition of

the Libertarian Party as a “recognized” political party. Compl. ¶ 8. A party, once recognized,

can remain “recognized” either by nominating a presidential or gubernatorial candidate who

receives at least one percent of the total vote for that office, or by attracting the party affiliations


                                                    8
         Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 9 of 24



of at least one percent of all registered voters (currently approximately 40,000). Compl. ¶ 10.

The Libertarian Party of Maryland enjoyed the affiliations of approximately 22,000 voters when

the Complaint was filed, and its most recent nominee for governor won less than one percent of

the vote in the most recent election, so under state law the Libertarian Party will not be permitted

to nominate candidates in any future elections unless it collects the signatures of 10,000

registered voters (the “Signature Collection Requirement”). Compl. ¶¶ 1, 10-12.

       Furthermore, all signatures collected will be “validated” (or invalidated) according to

statutory and administrative standards that minutely prescribe how voters must print and sign

their own names (the “Signature Validation Rules”). Unsurprisingly, the Signature Validation

Rules lead to the invalidation of many signatures from voters who are ineligible to sign party

recognition petitions, Compl. ¶ 20, and the plaintiffs do not challenge the application of the

Signature Validation Rules in that context. But the Complaint also alleges that the State Board

of Elections applies the Signature Validation Rules so as to invalidate thousands of signatures for

“name-related defects” even after the Board officially determines that the signature in question

came from a registered voter who was eligible to sign the petition. Compl. ¶ 21. And this was

not an “implausible” allegation; the allegations of our Complaint refer specifically to historical

experience with the Signature Validation Rules in 2011.

       At the time the Complaint was filed, the most obvious and immediate burden on the

plaintiffs’ rights was the time and expense of complying with the Signature Collection

Requirement. Although the Election Law on its face requires small parties (but not larger ones)

to file a new party recognition petition signed by at least 10,000 registered voters, we have

specifically alleged that the Signature Collection Requirement is significantly more onerous in

practice. Paragraphs 20 through 27 of the Complaint use specific historical information from



                                                 9
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 10 of 24



past petitions in order to show why the facial requirement of 10,000 signatures significantly

understates the burden imposed by the signature collection requirement and the signature

validation rules. Of special significance are paragraphs 20, 21, 26, and 29, which cite historical

experience with the challenged rules to show why a prudent party in the plaintiffs’ position

would plan to collect approximately 25,000 signatures rather than 10,000. Paragraphs 14 and 17

of the Complaint use the plaintiffs’ own experience to attempt to quantify the burden of the two

challenged features of state law in terms of time (¶ 14) and money (¶ 17). Paragraph 27 of the

Complaint uses the per-signature cost (¶ 17) and the realistic estimate of signatures required

(¶ 26) to derive a total monetary burden of between $65,000 and $110,000–an amount many

times larger than the electoral burdens struck down by the U.S. Supreme Court in Bullock v.

Carter, for example, 405 U.S. at 135-136,144; and tens of thousands of times larger than the

electoral burden struck down in Harper v. Va. Bd. of Elections, 383 U.S. 663, 668 (1966). 1

       The defendant had agreed to maintain the status quo during the pendency of the litigation

by permitting the Libertarian Party to remain on the State’s Voter Registration Application (and

therefore continue to attract new voter affiliations). After we filed our Complaint, however, the

defendant removed the Libertarian Party of Maryland from the State’s Voter Registration

Application, so that voters will no longer see the LP as an option when they register for the first

time or update their existing registrations. At the hearing on our motion for preliminary

injunctive relief on this point, there was sharp debate about whether the resulting harm to us

would be “irreparable,” but we trust there is no dispute that it constitutes harm, and therefore a


1
    The defendant attempts to get around these specific factual allegations of financial burden by
    arguing that the plaintiffs need not use professional circulators, but using volunteers does not
    make the burden go away; it just converts it from dollars to hours. Paragraph 14 of the
    Complaint allows one to use the same basic math to derive an estimated burden of 3,750
    hours.

                                                 10
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 11 of 24



new burden on the plaintiffs’ rights as a result of the defendant’s insistence on applying the

Signature Collection Requirement to the plaintiffs even though it makes no sense in our

circumstances.

       The Complaint alleges further that neither the Signature Collection Requirement nor the

Signature Validation Rules can possibly be justified in our case as a factual matter. The

Signature Collection Requirement has always been understood as a method of ensuring that the

party enjoys a “significant modicum of support” within the state, see Jenness v. Fortson, 403

U.S. 431, 442 (1971). But our Complaint alleges that “because the signatures come largely from

random passers-by, approximately 99.5% of who are not (yet) Libertarians, the vast majority of

signatures on any successful ballot access petition by the Libertarian Party are from Democrats,

Republicans, unaffiliated voters, and even a few (very sympathetic) Greens.” Compl. ¶ 15.

Thus, on the facts of our case, requiring a party with more than 22,000 registered members to go

out and collect 10,000 signatures “tells the State almost nothing about the level of support

Libertarians currently enjoy within Maryland” (Compl. ¶ 16) and “yields almost no information

of any value about the level of support within Maryland for the Libertarian Party” (Compl. ¶ 18).

We allege that the information already contained in the voter registration files of the State’s

22,000 Libertarians provides “both a more informative and a more reliable gauge of support for

the Libertarian Party than the signatures of 10,000 registered voters who may not be Libertarians

but who shop at Safeway.” Compl. ¶ 19.

       We have alleged that the Signature Collection Requirement is completely pointless,

which is bad enough; but the Signature Validation Rules actually disenfranchise signatures from

voters whom the State has identified. The Signature Validation Rules have always been

understood and justified in terms of the State’s legitimate interest in preventing fraud and



                                                 11
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 12 of 24



ensuring that only registered voters sign party recognition petitions. For example, both of the

principal cases cited by the defendant to justify these rules use the anti-fraud justification. See

Kendall v. Balcerzak , 650 F.3d 515, 526 (4th Cir. 2011) (“the signature requirement is

reasonably related to the purpose of detecting fraudulent or otherwise improper signatures” and

“helps to make sure that false signatures are not put on the petition and that unregistered or

ineligible voters do not sign it”) 2; Burruss v. Bd. of Cty. Comm’rs, 46 A.3d 1182, 1202 (Md.

2012) (“reasonable means by which the Board can attempt to prevent fraud in petition signing

and efficiently identify and validate the signers”). But the anti-fraud justification completely

fails to meet the allegations of our Complaint, because our Complaint expressly confines itself to

cases in which the State actually knows the identity of the signer and knows that the signer is a

registered voter. Compl. ¶¶ 38-40; see also Complaint preamble, at 2; Compl. ¶¶ 21, 28-31. The

question posed by our challenge is not whether Maryland can require people to write their

middle initials in order to make it easier to identify the signers; it is whether Maryland can

actually identify the signers without their middle initials but refuse to count their otherwise valid

signatures anyway on that technicality. We concede that there is an important state interest in

identifying all signers, but where the signers have already been identified, we allege that there




2
    It is important to note in connection with Kendall that it considered the Signature Validation
    Rules only in the context of a county referendum petition, and the court repeatedly stated that
    the challenge did not implicate the right to vote. See, e.g., 650 F.3d at 522 (“there is no
    fundamental right to initiate legislation as there is a fundamental right to vote”); 650 F.3d at
    523 (“[t]his case is not a right to vote case.”); 650 F.3d at 524 (“this case does not implicate
    the right to vote”). There was also no suggestion in Kendall that the authorities were
    attempting to rely on an anti-fraud rationale for disqualifying signatures they themselves had
    determined were not fraudulent.


                                                 12
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 13 of 24



cannot possibly be a state interest of constitutional stature in requiring middle initials for the sake

of requiring middle initials. 3

        Rule 12(b)(6) tests the sufficiency of the complaint only. The fact that the plaintiffs have

plausibly alleged a significant burden on their constitutional rights that is unjustified by any

compelling or important state interest should be the end of the matter. Indeed, the defendant

really does not argue that there was ever anything in particular missing from our Complaint. She

just wants the Court to dismiss it.


        B.      The “Plausibility” Requirement of Iqbal Does Not Authorize a Quickie
                Summary Judgment Motion Before Answer or Discovery.

        If there is one thing every lawyer knows about Rule 12(b)(6), it is that the substantive

factual allegations of the Complaint must be accepted as true. Tellingly, the defendant has not

been content to abide by that constraint while advancing this motion. Instead, the defendant has

resorted to two strategies from the summary judgment context that are totally out of place here:

contradicting the factual allegations, and inviting the court to weigh probabilities. This Court

should reject the defendant’s invitation to muddle Rule 12(b)(6) with Rule 56.

        The defendant’s tendency to contradict our factual allegations is on display wherever the

defendant attempts to address the constitutional burdens we have plainly alleged. For example,

the defendant trivializes our estimated costs of signature collection as “incidental,” and argues

that we need not use professional circulators to collect the signatures—as if that could make the




3
    We refer in the text only to middle initials, as described in paragraphs 22, 25, and 30 of the
    Complaint. The argument applies as well to the other name-related defects described in
    paragraphs 21-31 of the Complaint, such as nicknames (Jimmy Carter), abbreviations (Geo.
    Washington), and unused first names (Woodrow Wilson). It also applies to the refusal to
    count “duplicate” signatures for which no valid “first signature” was ever counted, Compl.
    ¶¶ 28-29.

                                                  13
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 14 of 24



burden go away. Def’s Mem. in Supp. of Mot. to Dismiss (“Mem.”) at 13, Dkt. No. 22. As we

have noted already, using volunteers rather than professional circulators does not diminish the

burden; it only converts it from dollars to hours—approximately 3,750 hours. To put that in

perspective, if the Libertarian Party decided to recruit volunteers to give up two weeks of their

vacations and collect signatures in grocery-store parking lots instead, it would take

approximately 47 vacation-forfeiting Libertarians working forty hours per week for two weeks to

get the job done. That’s not impossible, but it is a very severe burden and under Maryland law it

is a burden borne only by small parties. The defendant quotes speculative dicta from other cases

about the power of social media to ease this task and so on (Mem. at 14)—none of it having

anything to do with our case and most of it almost certainly authored by people who have never

collected petition signatures in grocery-store parking lots. The defendant is entitled to make all

of these arguments, but she must make them on summary judgment after both parties have had

the benefit of discovery, not on a Rule 12(b)(6) motion before an answer has been filed, before

we even know which facts are admitted.

       Similarly, the defendant disputes our robustly sourced factual allegations regarding how

many signatures we must collect, arguing that we over-estimate the number that could be

invalidated for name-related reasons. See, e.g., Mem. at 28-29. But whether we should expect

an invalidation rate of sixty percent, as we formally alleged based on our own experience

(Compl. ¶ 27), or perhaps only thirty percent, as the defendant suggested in connection with the

motion for preliminary injunction (Def.’s Opp’n to Mot. for TRO or Prelim. Inj. at 20) is not

currently before the Court. What matters for purposes of this motion is that the Complaint

adequately alleges specific burdens on the plaintiffs’ constitutional rights, and alleges further

that burdening us with the challenged features of state law would not, as a factual matter,



                                                 14
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 15 of 24



advance the state’s interests in gauging support for the party or in preventing fraudulent

signatures. The defendant is perfectly entitled to dispute the allegations later, but such disputes

have no place in the instant motion.

       The defendant has also injected new allegations (or arguments, really, because the answer

has not yet been filed), as she has every right to do. Chief among these is the suggestion

invented by counsel for the defendant (and unknown in either statute or case law as far as we can

tell) that the state interest served by the Signature Collection Requirement is not just the

demonstration of popular support, but the demonstration of recent popular support. See Mem. at

19. But this inventive response raises a number of questions on which the parties need to

develop an evidentiary record. Where can we find evidence that this is actually a state interest

rather than just a clever lawyer’s argument? How important can it be if it will cease to be a

policy consideration once the Libertarian Party attracts 18,000 more registered voters? Is there

any evidence that this alleged state interest has been applied in a non-discriminatory way to other

participants in Maryland elections? Is there, for example, any systematic test of recency that

applies to the Republicans or the Democrats? Or is the Libertarian Party of Maryland the one

and only organization that has ever had a level of support that is indisputably higher than 10,000

registered voters devalued in importance with the observation that not all of those supporters

signed on in the last two years? We look forward to learning more about all of these questions, 4

but a Rule 12(b)(6) motion is not the right occasion.



4
    By contrast, we see little reason to spend any time thinking about “two-tier election systems,”
    despite the defendant’s insistence that our challenge is focused on them. For the last time,
    we do not care whether Maryland’s election system has one tier, two tiers, or ten tiers; our
    challenges are focused on the State’s attempt to force us to waste our extremely scarce
    resources collecting information the State already has. The defendant’s preoccupation with
    two-tier election systems seems to be a mere vehicle for the citation of previous cases (like

                                                 15
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 16 of 24



       The defendant’s tendency to urge the Court to prematurely weigh probabilities on the

merits is on display from the very first page of the Memorandum in support of the motion, as the

defendant wastes no time in reminding that the Court that our challenge to the Signature

Collection Requirement is one “which the Court has already found unlikely to succeed.” Mem.

at 1. 5 In keeping with this early invocation of a very different judicial standard than the one that

applies to Rule 12(b)(6), the defendant invites the Court to rush ahead now to balance the

burdens of which we complain against the justifications offered by the defendant, and to resolve

the matter in a sort of “quickie” summary judgment. The case law shows clearly why the Court

should absolutely decline that invitation.

       In SD3, LLC v. Black & Decker (U.S.) Inc., the Fourth Circuit considered an appeal from

the 12(b)(6) dismissal of an antitrust case alleging a group boycott—precisely the kind of

allegation in which Twombly/Iqbal concerns about “plausibility” are most serious. Nonetheless,

the Fourth Circuit reversed the trial court’s dismissal and delivered a sustained and insightful

discussion of how courts should assess the sufficiency of factual allegations under Rule 12(b)(6).

“Importantly,” the court emphasized, Twombly “does not impose a probability standard at the

motion-to-dismiss stage.” 801 F.3d at 425 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Courts must be careful, then, not to subject the complaint’s allegations to the familiar

‘preponderance of the evidence’ standard. . . . When a court confuses probability and

plausibility, it inevitably begins weighing the competing inferences that can be drawn from the



    Mathers and McLaughlin) that could not possibly have considered our challenges because
    neither the facts nor the law on which our challenges are based had yet come into existence.
5
    Cf. SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 434 (4th Cir. 2015) (“At this
    point, [the plaintiff’s] prospects for success are largely irrelevant, as ‘[a] lawsuit need not be
    meritorious to proceed past the motion-to-dismiss stage.’” (quoting Ringgold-Lockhart v.
    Cty. of Los Angeles, 761 F.3d 1057, 1066 (9th Cir. 2014))).

                                                  16
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 17 of 24



complaint.” Id. (citations omitted). Such weighing “is not [the court’s] task at the motion-to-

dismiss stage. . . . [A]ppellate courts have often been called upon to correct district courts that

mistakenly engaged in this sort of premature weighing exercise in antitrust cases.” Id. The SD3

court criticized the district court for “confus[ing] the motion-to-dismiss standard with the

standard for summary judgment,” and “appl[ying] a standard much closer to probability than

plausibility.” Id. at 426. Consequently, the Fourth Circuit reversed the trial court’s dismissal:

“To dismiss [the plaintiff’s] complaint because of some initial skepticism would be to mistakenly

‘collapse discovery, summary judgment[,] and trial into the pleading stages of a case.’” Id. at

434 (quoting Petro-Hunt, LLC v. United States, 90 Fed. Cl. 51, 71 (2009)).

       SD3 was an antitrust case, but Colon Health Centers of America, LLC v. Hazel, 733 F.3d

535 (4th Cir. 2013), illustrates the correct approach when dealing with a broad constitutional

balancing test like the one at issue in our case. In Colon Health Centers, the plaintiffs were

medical providers from outside Virginia, who alleged that Virginia’s regulatory requirements for

a “certificate of need” discriminated against out-of-state interests and violated the plaintiffs’

rights under the dormant commerce clause. 733 F.3d at 540-42. They raised two distinct claims

of unconstitutional treatment, one of which required an allegation of discriminatory purpose or

effect and the other of which required an allegation of “undue burden” on interstate commerce.

Judge Hilton in the Eastern District of Virginia dismissed the complaint under Rule 12(b)(6), but

the Fourth Circuit faulted him for neglecting the “fact-intensive quality of the substantive

inquiry.” Id. at 545. In pleading their “undue burden” challenge under the dormant commerce

clause, the Hazel plaintiffs had alleged “that Virginia’s certificate-of-need program ‘does not

actually achieve any legitimate local benefits,’” while “substantially burden[ing] the interstate

market for both medical devices and services,” id. at 545-46 (internal citation omitted),



                                                  17
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 18 of 24



allegations quite similar to those the defendant wishes to sweep away in our case. There were

other similarities as well: the court noted that the plaintiffs’ contentions found “some support in

the case law,” that there were only a small number of other states with laws as onerous, and that

“the state’s political process cannot be relied upon to rectify” the unfair discrimination because

the plaintiffs lacked political power within the state. Id. at 546. Under these circumstances, the

Hazel court declared the constitutional balancing inquiry—a question of law—to be “fact-

bound” to a degree that prevented resolution on a motion to dismiss. Id. (citing Pike v. Bruce

Church, Inc., 397 U.S. 137, 142 (1970)). “We shall not attempt to forecast what further

investigation may demonstrate. The fact-intensive character of this inquiry, however, counsels

against a premature dismissal. . . . This particular challenge too presents issues of fact that cannot

be properly resolved on a motion to dismiss.” Id.

       We will likewise not attempt to forecast what further investigation may demonstrate in

our case, but the defendant herself has already raised disputes of fact regarding the costs of

compliance with the challenged features of state law, and ultimately the severity of the burden

imposed on the plaintiffs’ constitutional rights. The defendant has also suggested that the State

Board’s data on party affiliation may be less informative about current voter sentiment than a

collection of 10,000 signatures would be; that claim is testable and we are entitled to test it

before the Court accepts it. Even the claim that petition signatures are more recent than voter

affiliations is an empirical claim that is subject to confirmation or disconfirmation through the

discovery process. The defendant has also referred liberally to the experience of minor parties in

Maryland as a kind of success story that shows how reasonable state law is on ballot access; we

think the record is far more mixed and in particular we question how strong the need for any of

the asserted state interests actually is. Thus, even if Rule 12(b)(6) permitted courts to weigh the



                                                 18
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 19 of 24



evidence as they sometimes do on motions for summary judgment, the fact is that the

proceedings in our case have not yet advanced to the point of generating must evidence to weigh.

This motion should be denied, and the defendant should be instructed to answer within ten

business days so that the parties can continue to resolve this dispute along the streamlined track

we previously negotiated with the defendant.


II.    The Plaintiffs’ Claims Regarding Maryland’s “Name Standard” for Signature
       Validation Are Ripe for Adjudication.

       In addition to challenging the sufficiency of the Complaint as to Count Two, the

defendant claims that the issue is not ripe. This takes chutzpah, because (a) the Libertarian Party

of Maryland has already lost its official recognition; (b) the defendant has recently reneged on

the parties’ informal standstill agreement and has removed the Libertarian Party of Maryland

from the statewide Voter Registration Application; and (c) the plaintiffs have invoked the

Declaratory Judgment Act, 28 U.S.C.A. § 2201, for the express purpose of guiding their efforts

to comply with the Signature Collection Requirement and the Signature Validation Rules that the

defendant insists on enforcing against them. Despite the chutzpah, the argument is shlekht.

       “To determine if a case is ripe, [courts must] ‘balance the fitness of the issues for judicial

decision with the hardship to the parties of withholding court consideration.’” Landsdowne on

the Potomac Homeowners Ass’n, Inc. v. OpenBand at Landsdowne, LLC, 713 F.3d 187, 198 (4th

Cir. 2013) (quoting Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006). “Although there is no

precise list of factors a court should entertain in applying this test, the Court in Abbott [Labs. v.

Gardner, 387 U.S. 136 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99

(1977)] listed several for consideration.” Charter Fed. Sav. Bank v. Office of Thrift Supervision,

976 F.2d 203, 208 (4th Cir. 1992). In addition, the Fourth Circuit has noted in the ripeness

context that “[b]ringing lawsuits on the eve of pending elections disrupts the electoral process,”

                                                  19
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 20 of 24



and that issuing declaratory relief earlier may avoid the common problem of giving the courts

too little time to decide last-minute election cases based on an adequate factual record. Miller v.

Brown, 462 F.3d 312, 320 (4th Cir. 2006).

       The defendant argues that our claims are not yet fit for judicial resolution because we do

not yet know whether there will be a petition, or whether it will contain 10,000 signatures, or

whether “a sufficient number” of those signatures will be rejected for name-related reasons.

Mem. at 25. These arguments are entirely spurious, and ignore the very purpose of the

Declaratory Judgment Act.

       First, the only way there will not be a petition containing at least 10,000 signatures is if

the plaintiffs prevail on Count One of the Complaint. Counts One and Two are, to that extent, an

example of alternative pleading, specifically authorized by Fed. R. Civ. P. 8(d). But the fact that

the Court need not reach Count Two if we prevail on Count One does not render Count Two

unripe, or else all alternative pleading would raise ripeness problems. That is not the law.

       Second, the defendant’s arguments seem to ignore the very purpose of declaratory relief,

which is to clarify and settle the legal relations in question and thereby enable the parties to

guide their conduct accordingly. See Miller, 462 F.3d at 317 (declaratory relief on enforceability

of open primary law “dramatically changes the plaintiffs’ decisions about campaign financing,

messages to stress, and candidates to recruit”). If the plaintiffs are required to circulate a new

party petition at all, then they will decide how many signatures they need to submit in order to be

on the safe side, so the notion that the plaintiffs might unexpectedly end up with more signatures

than they were expecting is well past speculative and very close to impossible. Nor is there any

realistic possibility of the State Board “changing its mind” about the Signature Validation Rules,

as there might be in other cases involving administrative action. Maryland’s Court of Appeals



                                                 20
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 21 of 24



has definitively held that these interpretations are required by statute and has specifically refused

to adopt a saving construction to avoid constitutional difficulties. Md. State Bd. of Elections v.

Libertarian Party of Md., 44 A.3d 1002, 1020 n.12 (Md. 2012).

        The defendant also suggests that there might be some reason to distinguish among the

various name-related defects that form part of the Signature Validation Rules challenged in

Count Two, but we think this is a misunderstanding of our claim. Count Two only challenges

the Signature Validation Rules insofar as they disqualify a signer whom the State Board has

actually identified as a registered voter for name-related reasons. Compl. ¶¶ 38-40. We cannot

imagine any reason why the constitutionality of such a disqualification could depend on whether

it was based on a missing middle initial or the use of “Larry” rather than “Lawrence.”

        The hardship prong of the ripeness inquiry is measured by the immediacy of the threat

and the burden that would be imposed on the plaintiff in the absence of a timely declaration.

Landsdowne on the Potomac, 713 F.3d at 199 (citing Charter Fed. Sav. Bank, 976 F.2d at 208-

09). Here, as in Miller, an early declaration of the constitutionality of the Signature Validation

Rules is necessary in order to guide the behavior not only of the plaintiffs but of the many other

Maryland voters whom they will solicit for signatures. It is undeniably a hardship to require the

plaintiffs to proceed in so large a project without knowing what the standards are or whether as a

practical matter they will need 12,500 or 25,000 signatures; that’s a material difference. The

defendant’s bizarre suggestion of piecemeal litigation—that is, that the plaintiffs should mobilize

their professional and volunteer circulators, collect perhaps 15,000 signatures, give it a go with

the State Board, and then return to court to litigate this issue, and do it all in time to repeat the

process if necessary, presumably all before the nomination deadlines for the 2020 elections, is

deeply impractical for all concerned, and worst of all for the plaintiffs.



                                                   21
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 22 of 24



        The hardship on the plaintiffs here is magnified by the fact that the Libertarian Party is

currently unrecognized in Maryland, and it was the defendant’s decision to place the plaintiffs in

this position by reneging on the informal standstill agreement we negotiated prior to filing. It is

also relevant that plaintiff Libertarian Party of Maryland attempted to raise all of the issues

covered by Count Two eight years ago in the litigation that ultimately resulted in the decision by

the Maryland Court of Appeals in Maryland State Board of Elections v. Libertarian Party of

Maryland, 44 A.3d 1002 (Md. 2012). In that litigation, the LP deferred its constitutional

challenge until it had exhausted all possibility of a saving construction of the statute—and by

that time the election was too close to permit timely adjudication of the issues. See 44 A.3d at

1016 n.11. Asking the plaintiffs here to place their constitutional claims on hold until after the

next petition, on the merest chance that the State Board might act differently next time either as a

reviewer or as a litigant, is like Lucy asking Charlie Brown to run up and kick the football, for

real this time.

                                          CONCLUSION
        The defendant’s motion to dismiss should be denied in all respects. The Complaint

adequately pleads both causes of action included therein, and Count Two is ripe for declaratory

relief. We therefore ask the Court to deny the motion, order the defendant to answer within ten




                                                 22
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 23 of 24



       business days, and reinstate the scheduling order previously entered by the Court before

the filing of the motion to dismiss.

                                            Respectfully submitted,
                                            /s/ Mark A. Grannis
                                            Mark A. Grannis (Bar No. 19552)
                                            Mark D. Davis (Bar No. 19543)
                                            HARRIS, WILTSHIRE & GRANNIS LLP
                                            1919 M Street, N.W., 8th Floor
                                            Washington, D.C. 20036
                                            Telephone: 202-730-1300
                                            mgrannis@hwglaw.com
                                            mdavis@hwglaw.com
                                            Counsel for Plaintiffs




                                               23
        Case 1:18-cv-03988-CCB Document 23 Filed 03/11/19 Page 24 of 24



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, I caused a copy of the foregoing to be served

electronically upon the following:


Andrea William Trento
Office of the Attorney General
200 St. Paul Place
Baltimore, MD 21202
atrento@oag.state.md.us


                                            /s/ Mark A. Grannis
                                            Mark A. Grannis (Bar No. 19552)
